MEMORANDUM **
Luis Alonso Chicas-Sanchez appeals the district court’s judgment denying his motion to dismiss the indictment and motion for downward departure. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the denial of a motion collaterally attacking a deportation. See United States v. Leon-Paz, 340 F.3d 1003, 1004 (9th Cir.2003). We review for abuse of discretion a district court’s decision to depart from the sentencing guideline range, see United States v. Banuelos-Rodriguez, 215 F.3d 969, 972 (9th Cir.2000) (en banc), and we affirm.
Chicas-Sanchez contends that his due process rights were violated and his 1992 and 1996 deportation proceedings were invalid because the Immigration Judges failed to inform him of the available relief under Section 212(h) of the Immigration and Naturalization Act (8 U.S.C. § 1182(h)). We disagree.
Chicas-Sanchez failed to demonstrate prejudice because the letter submitted by his wife does not demonstrate a showing of an “extreme impact on the citizen family member beyond the common results of deportation.” United States v. Muro-Inclan, 249 F.3d 1180, 1184-85 (9th Cir.2001) (internal quotations and citations omitted). Accordingly, the district court did not err.
Chicas-Sanchez also contends that the district court erred in denying his motion for a downward departure on the grounds of a sentencing disparity. His contention is foreclosed by United States v. Banuelos-Rodriguez, 215 F.3d 969, 976-77 (9th Cir.2000) (en banc).
Lastly, United States v. Quintana-Quintana, 383 F.3d 1052, 1052-53 (9th Cir. 2004) (order), forecloses Chicas-Sanchez’s argument based on Blakely v. Washington, — U.S.-, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004).
*885Chicas-Sanchez’s August 30, 2004, motion to file a supplemental brief is granted. The Clerk is instructed to file appellant’s August 30, 2004 supplemental brief, and the appellee’s September 8, 2004 supplemental brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.